UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1071



CURTIS KORAN LENNON,

                                                          Petitioner,

          versus


PETER D. KEISLER, Acting Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-473-964)


Submitted:   September 26, 2007           Decided:   October 11, 2007


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Nita Dobroshi, LAW OFFICES OF SPAR & BERNSTEIN, P.C., New York, New
York, for Petitioner.      Peter D. Keisler, Assistant Attorney
General, M. Jocelyn Lopez Wright, Assistant Director, Carol
Federighi, Senior Litigation Counsel, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Curtis Koran Lennon, a native and citizen of Jamaica,

petitions for review of a final administrative order of removal

issued pursuant to 8 U.S.C. § 1228 (2000).      We have carefully

reviewed the record and the administrative order and conclude that

Lennon has waived his right to file a petition for review of the

order.   Accordingly, we grant the Attorney General’s motion to

dismiss Lennon’s petition for review.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                               PETITION DISMISSED




                              - 2 -